 

Case: 1:20-cv-02413-PAB Doc #: 1-2 Filed: 10/24/20 1o0f1. PagelD #: 14

qganited States of Ainp

r *
United States Patent and Trademark Office lta

NATO-G10

Reg. No. 4,093,914 INTERNATIONAL WATCHMAN, INC. (OHIO CORPORATION)
: 4301 MANHATTAN AVE.
Registered Jan. 31, 2012 brunswick, 011 44212

Int. CL: 14 FOR; WATCHES; WATCHBANDS; WATCH STRAPS, IN CLASS 14 (US. CLS. 2,27, 28AND
50).

TRADEMARK FIRST USE 2-2-2003; IN COMMERCE 5-15-2003

PRINCIPAL REGISTER THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-

TICULAR FONT, STYLE, SIZF, OR COLOR
OWNER OF U.S, REG. NO. 3,907,646,
SER. NO. 85-370,184, FILED 7-13-2011

DAVID C. REIHNER, EXAMINING ATTORNEY

 
